DETAILED ACTION
This action is responsive to communications filed on April 7, 2020. 
Claims 1-20 are pending in the case. 
Claims 1, 15, and 19 are independent claims.


ALLOWABLE SUBJECT MATTER
	Claims 1-20 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
Regarding claims 1, 15, and 19, the claimed invention is directed to a method, system, and product for knowledge layout facilitated epicenter active response control. More specifically, the claimed invention includes receiving active event data associated with an active event, accessing the active event data from the input layer, parsing the active event data to determine event phrases, performing the active event data to determine event phrases, performing a semantic comparison of the event phrases with existing nodes on a knowledge layout, based on a semantic proximity to the existing nodes, determining an epicenter for the active event. Further, the claimed invention includes determining an epicenter magnitude of an epicenter effect based on the active event data, traversing the knowledge layout to identify a first-order aftershock node that is operationally -dependent on the epicenter node an outside of the epicenter and based on the epicenter magnitude, determining a first-order aftershock magnitude, based on the first-order aftershock magnitude, successively determining aftershock magnitudes of increasing order until an negligible-order aftershock node with a negative-order magnitude is found, the negligible-order aftershock magnitude being below a predefined threshold. Further, the claimed invention includes obtaining a first descriptor for a first robotic task applicable to a first physical resource represented by a first node with an aftershock order below the negligible-order aftershock, obtaining a second descriptor for a second robotic task applicable to a second physical resource represented a second node with an aftershock order above the negligible-order aftershock. Further, the claimed invention further includes based on the aftershock order of the first node, marking the first robotic task for execution, and based on the aftershock order of the second node, disallowing execution of the second robotic task.
Relevant prior art of record includes Verdejo et al., US Patent Application Publication no. US 2018/0150750 (“Verdejo”). Verdejo teaches determine a set of pre-events associated with the first event based on a plurality of pre-events associated with the plurality of second events. Para. 0002. One or more pre-events of the set of pre-events may be similar to the plurality of pre-events. Id. The one or more processors may determine a set of post-events associated with the first event based on the set of pre-events and based on a plurality of post-events associated with the plurality of second events. Id. The set of post-events may include one or more post-events predicted to occur after the first event. Id. Further, may perform an action related to the first event based on determining the set of post-events. Id. Further, analytics system may map data for the pre-events associated with historical events HEl, HE2, and HE3 to the knowledge graph to structure data related to the pre-events into groups based on semantic similarities of the data related to the pre-events. Para. 0024. Further, determine an action to perform based on the likelihood of the post-events included in the set of post-events. Para. 0030. Further, analytics system improves the determination of a pre-event and/or prediction of a post-event associated with a current event and facilitates performing an action based on the current event. Para. 0032. Further, implementations may relate to other types of events, such as an emergency event. Para. 0033.
Verdejo, alone or in combination with other prior art of record, fails to teach or fairly suggest receiving active event data associated with an active event, accessing the active event data from the input layer, parsing the active event data to determine event phrases, performing the active event data to determine event phrases, performing a semantic comparison of the event phrases with existing nodes on a knowledge layout, based on a semantic proximity to the existing nodes, determining an epicenter for the active event, determining an epicenter magnitude of an epicenter effect based on the active event data, traversing the knowledge layout to identify a first-order aftershock node that is operationally -dependent on the epicenter node an outside of the epicenter and based on the epicenter magnitude, determining a first-order aftershock magnitude, based on the first-order aftershock magnitude, successively determining aftershock magnitudes of increasing order until an negligible-order aftershock node with a negative-order magnitude is found, the negligible-order aftershock magnitude being below a predefined threshold, obtaining a first descriptor for a first robotic task applicable to a first physical resource represented by a first node with an aftershock order below the negligible-order aftershock, obtaining a second descriptor for a second robotic task applicable to a second physical resource represented a second node with an aftershock order above the negligible-order aftershock, based on the aftershock order of the first node, marking the first robotic task for execution, and based on the aftershock order of the second node, disallowing execution of the second robotic task.
Accordingly, the recited subject matter of claims 1, 15, and 19 is allowable.

Regarding claims 2-14, 16-18, and 20, these claims depend from claim(s) 1, 15, and 19, and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
Schmidt, Kay-Uwe, Darko Anicic, and Roland Stühmer. "Event-driven reactivity: A survey and requirements analysis." 3rd International Workshop on Semantic Business Process Management. 2008; 
Hare, Mary, et al. "Activating event knowledge." Cognition 111.2 (2009): 151-167; 
Paulius, David, Ahmad B. Jelodar, and Yu Sun. "Functional object-oriented network: Construction & expansion." 2018 IEEE International Conference on Robotics and Automation (ICRA). IEEE, 2018;
Verdejo et al., US Patent Application Publication no. US 2018/0150750;
Verdejo et al., US Patent Application Publication no. US 2018/0082122;
Carbune et al., US Patent Application Publication US 2021/0279599;
Choudhury et al., US Patent Application Publication US 2018/0103052;
Gerken et al., US Patent Application Publication US 2017/0032262;
Guttman et al., US Patent Application Publication US 2005/0033761.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176